Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 04/16/2021 is acknowledged.

Claims 4-9 and 13-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/16/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et. Al. (US 20090134781 A1 hereinafter Jang).

	Regarding claim 1, Jang teaches on pages 2 and 21 with associated text a compound represented by the following Chemical Formula (page 21 compound 95)

    PNG
    media_image1.png
    458
    700
    media_image1.png
    Greyscale
 

wherein, in Chemical Formula,


L1 and L2 are the same as or different from each other, and each independently a substituted or unsubstituted arylene group (see figure above);
R1 to R10 are each independently hydrogen (see figure above).
	Jang does not specify the following Chemical Formula 1: [Chemical Formula 1]

    PNG
    media_image2.png
    451
    303
    media_image2.png
    Greyscale



wherein, in Chemical Formula 1, R11 to R22 are the same as or different from each other, and each independently a substituted or unsubstituted alkyl group having 6 to 30 carbon atoms; or a substituted or unsubstituted aryl group. Jang does however teach that compound 95 corresponds to the general formula 

    PNG
    media_image3.png
    101
    401
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    50
    86
    media_image4.png
    Greyscale


so that compound 95 corresponds to the general formula as 

    PNG
    media_image5.png
    458
    702
    media_image5.png
    Greyscale

(paragraph 14-22 and paragraph [0028]), and further teaches that Y1 and Y2 may be phenyl as shown in compound 95 or may be diphenyl (paragraph [0025]) as claimed and that X1 and X2 may be SiRR’R” (paragraph [0019]) and Z1 and Z2 may be SiRR’R” (paragraph [0026]) and that R, R’ and R” are a substituted or unsubstituted alkyl group having 6 to 20 carbon atoms; or a substituted or unsubstituted aryl group (paragraphs [0022]) so that by using diphenyl for Y1 and Y2 and a substituted or unsubstituted alkyl group having 6 to 20 carbon atoms; or a substituted or unsubstituted aryl group for R, R’ and R” the compound would have the above Chemical Formula 1: [Chemical Formula 1] wherein, in Chemical Formula 1, R11 to R22 are the same as or different from each other, and each independently a substituted or unsubstituted alkyl group having 6 to 20 carbon atoms; or a substituted or unsubstituted aryl group. 


Regarding claim 10, Jang teaches L1 and L2 are the same as each other, and each independently a phenylene group (see Fig. 1 above).

Regarding claim 11, Jang teaches R1 to R10 are each hydrogen (see Fig. 1 above).

Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 and further in view of Mizuki et. Al. (US 20110006289 A1 hereinafter Mizuki).

Regarding claim 2, Jang teaches the compound of Claim 1, wherein R11 to R22 are the same as or different from each other (paragraph [0022]).
	Jang does not specify R11 to R22 are each independently a substituted or unsubstituted phenyl group, a substituted or unsubstituted biphenyl group, or a substituted or unsubstituted naphthyl group however Jang teaches using a 6 to 20 carbon aryl group (paragraph [0020]).
	Mizuki discloses using a phenyl group, or a naphthyl group as a 6 to 14 carbon aryl group (paragraph [0031]) so that by substituting phenyl or naphtyl as taught by Mizuki as the 6 to 20 carbon aryl group of Jang R11 to R22 would be each independently a substituted or unsubstituted phenyl group, or a substituted or unsubstituted naphthyl group.


Regarding claim 3, Jang teaches the compound of Claim 1. 
Jang does not specify Chemical Formula 1 is any one selected from among the following compounds 


    PNG
    media_image6.png
    519
    420
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    519
    427
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    540
    402
    media_image8.png
    Greyscale

BD11    BD12



    PNG
    media_image9.png
    571
    366
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    263
    390
    media_image10.png
    Greyscale

BD18



    PNG
    media_image11.png
    232
    426
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    264
    166
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    262
    148
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    283
    404
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    525
    422
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    579
    420
    media_image16.png
    Greyscale

BD32




    PNG
    media_image17.png
    317
    481
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    262
    378
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    294
    384
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    285
    402
    media_image20.png
    Greyscale

however Jang teaches as discussed in the rejection of claim 1 a formula similar to BD14 except 
that R, R’ and R” are not specified.

    PNG
    media_image21.png
    529
    267
    media_image21.png
    Greyscale

And further teaches using for R, R’ and R” a 6 to 20 carbon aryl group (paragraph [0020]).
	Mizuki discloses using a phenyl group as a 6 to 14 carbon aryl group (paragraph [0031]) so that by substituting phenyl as taught by Mizuki as the 6 to 20 carbon aryl group of Jang the compound would be BD14.
It would have been obvious to one of ordinary skill in the art, in view of the teachings of Jang and Mizuki, since all the claimed elements were known in the prior art and one skilled in the art could have combined the formulas as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 


Regarding claim 12, Jang teaches the compound of Claim 1.
	Jang does not specify R11 to R22 are each a phenyl group however Jang teaches using a 6 to 20 carbon aryl group (paragraph [0020]).
	Mizuki discloses using a phenyl group as a 6 to 14 carbon aryl group (paragraph [0031]) so that by substituting phenyl as taught by Mizuki as the 6 to 20 carbon aryl group of Jang, R11 to R22 would be each a phenyl group.
It would have been obvious to one of ordinary skill in the art, in view of the teachings of Jang and Mizuki, since all the claimed elements were known in the prior art and one skilled in the art could have combined the formulas as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007). Furthermore using a phenyl group as an aryl group was very well known at the time of filing as it is the simplest example of an aryl group.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AARON J GRAY/Examiner, Art Unit 2897